Citation Nr: 1428231	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-32 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In August 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran has contended that he was diagnosed with hepatitis C after he attempted to donate blood through the American Red Cross (Red Cross) shortly after he was discharged from active service.  During his August 2013 hearing, the Veteran contended that he was exposed to hepatitis C during an overseas tour and his condition was not detected within the final six to eight months of his active service in the United States because a blood test was not conducted upon his return. 

In the report of a November 2010 VA examination, a clinician opined that because the Veteran denied all risk factors of exposure to hepatitis C, it is at least as likely as not that his hepatitis C was incurred during active duty.  In support of her conclusion, the examiner explained that liver function tests were used to detect exposure to all forms of hepatitis in the 1970s and the tests to detect the antibodies of specific hepatitis viruses (such as hepatitis C) were not performed until the 1980s.  The Veteran was afforded another VA examination in August 2012.  Like the examiner who conducted the November 2010 examination, the August 2012 examiner also noted that the Veteran is negative for known risk factors, including "high risk sexual activity."  The examiner who conducted the August 2012 examination concluded that the claimed condition was less likely than not incurred in or caused by the Veteran's service on the following grounds: (1) the Veteran is without medically recognized risk factors for hepatitis C; (2) with the exception of the Veteran's statement, his claims file is without evidence to substantiate that the Veteran was actually diagnosed with hepatitis in May 1972; and (3) the record is void of a direct link between hepatitis C and his active service.

The Board finds that the examiners' opinions concerning the etiology of the Veteran's hepatitis C are based on the incorrect factual premise that the Veteran is negative for any risk factors of hepatitis.  During his August 2013 hearing, the Veteran denied engagement in most behaviors that are deemed risk factors for contracting hepatitis, including intravenous drug use, tattoos, in-service surgeries, and blood transfusions, but reported that he "was probably a little bit promiscuous with women" during his service.  He also reported that a clinician used a needle to treat a cyst on his left eardrum during service.  Thus, on remand, VA must provide an examination and obtain an opinion as to the onset and etiology of the Veteran's hepatitis C in light of the Veteran's statements concerning his history and exposure to certain risk factors.

Also during his August 2013 hearing, the Veteran reported that he has made efforts to obtain records from the Red Cross to support his contention that he was diagnosed with hepatitis C shortly after he was discharged from service, but has been unable to obtain any records from this source.  Pursuant to 38 U.S.C.A. § 5103A, the RO should request that the Veteran authorize VA to assist the Veteran in obtaining these records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit records from the Red Cross or authorize VA to make reasonable efforts to obtain these records.  All evidence that is obtained must be associated with the claims file and VA's efforts to assist the Veteran in obtaining evidence should be documented.  Any negative responses must be documented in the claims file.

Also, notify the Veteran that he may also submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and onset of his hepatitis C.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After completing the development requested above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his hepatitis C.  The claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed and all findings should be reported in detail.

Based on examination of the Veteran and review of the claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran's hepatitis C first manifested in service or is otherwise related to his active service, noting his reports that he was diagnosed with this condition in 1972 after he attempted to donate blood, a clinician used a needle to treat a cyst on his left eardrum during service, and he may have engaged in high risk sexual activity during service.

The rationale for all opinions expressed should be provided.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  After completing the above development, readjudicate the claim.  If the claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

